DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Species 1: Figs. 2-4 in the reply filed on 24 October 2021 is acknowledged.  Claims 1 and 3-6 have been indicated by Applicant as readable on elected species 1.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cooling portion provided to the contact surface portion to contact the skin and to take heat away from the contacted skin and cool the skin must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 9 recites “configured to cooling” and should recite --configured to cool--.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 and 3-6 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 recites “at least one needle inserted into the .
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0171334 A1 to Elkins et al. (Elkins) in view of US 2019/0000541 A1 to KO (KO).
Regarding claim 1,Elkins teaches a device (title) for treatment of acne (see for example [0028, 0030, 0031, 0126, 0137]]) comprising a case (handpiece body or housing 42) having a tissue contact surface (tissue engaging surface 52), a least one 
However, Elkins is silent with respect to the contact surface portion being provided with at least one through hole through which the needle is configured to be inserted into the skin, a driving unit arranged inside the case, and a needle fixing part arranged inside the case so as to fix the at least one needle and configured to be linearly moved by the driving unit.
KO teaches an analogous device (10) to that of Elkins including a case (housing/body of handpiece 200 in combination with a tip module M) having a contact surface portion (pressurization unit 400 which is coplanar with a cross section of the handpiece in which the through holes have been formed, Fig. 3, 8-10 and [0056] which states that “the pressurization unit has been illustrated as being coplanar with a cross section of the handpiece in which the through holes have been formed…”), the contact surface portion being provided with at least one through hole (310), at least one needle (300) configured to be inserted into the skin (Fig. 10), a driving unit (210) arranged inside the case ([0040] which states “A needle adjustment member 210 is positioned in the handpiece 200.  The needle adjustment member 210 is an element capable of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modified the device of Elkins with the contact surface portion, driving unit and needle fixing part of KO as KO teaches that such an arrangement enables the pain occurring due to the insertion of at least one needle to be alleviated by adjusting the tension of a patient’s skin before inserting at least one needle such that the at least one needle is smoothly inserted into the skin (abstract).
Regarding claims 3 and 4, the combination teaches the device of claim 1 as well as Elkins teaching a heating portion (62) provided to the contact surface portion ([0083] which states “…a heated pad 62, the distal surface of the heating pad comprising the 
Regarding claim 5, the combination teaches the device of claim 1 as well as Elkins teaching wherein a cooling portion is provided to the contact surface portion to contact the skin to take heat away from the contacted skin and cool the skin ([0086] which states “The outer probe surface temperatures T.sub.2, T.sub.3 between distal portion 68 and skin engaging surface 52 will typically be somewhat warmer than the target tissue probe treatment temperature T.sub.4, particularly when the skin engaging surface 52 is heated. As the mix of liquid and gas cooling fluid flows proximally within tissue-penetrating probe 54 and, the liquid may eventually fully vaporize allowing the gas to increase in temperature. Hence, the outer probe surface may warm gradually as you move proximally from the distal portion 68. Even where the liquid is not fully vaporized, heat may be transmitted from heated pad 62 distally along the probe body. In the exemplary embodiment, the intermediate temperature T.sub.2 may be about 0.degree. C., with the temperature T.sub.3 being about -20.degree. C.).
Conclusion
It is noted that claim 6 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.